Title: New York Assembly. Remarks on the Petition of Catharine Livingston, [13 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 13, 1787]
The committee on Catharine Livingston’s petition, reported, that the state ought to receive their debt from her in loan-office certificates.
Mr. Hamilton did not approve of extending partial relief, many others might be in similar circumstances, and he wished the bill to be brought in on general principles, as by this means, the house would avoid being troubled with repeated particular applications.
